DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Claims 6- 7 and 13- 16 are objected to because of the following informalities:  
Regarding claim 6 line 5, “dotted ends of the primary winding are” should be –dotted end of the primary winding is--.
Regarding claim 6 line 6, “the output ends” should be –an output end--.
Regarding claim 6 lines 6-7, “non-dotted ends of the primary windings are” should be –non-dotted end of the primary winding is--.
Regarding claim 6 line 7, “to drain electrodes” should be –to drain electrode--.
Regarding claim 6 lines 9-10, “gates of the first transistor are” should be –gate of the first transistor is--.  
Regarding claim 6 line 11, “source electrodes of the first transistor are grounded;” should be –source electrode of the first transistor is grounded;--.
Regarding claim 7 line 5, “that drain electrodes of the first transistor are” should be –that a drain electrode of the first transistor is--.
Regarding claim 7 lines 6-7, “and source electrodes of the first transistor are” should be –and a source electrode of the first transistor is--.
a cathode of the diode--.
Regarding claim 7 lines 8-9, “non-dotted ends of the primary windings are” should be –non-dotted end of the primary winding is--.
Regarding claim 13 line 5, “dotted ends of the primary windings are” should be –dotted end of the primary winding is--.
Regarding claim 13 line 6, “output ends of” should be –output end of--.
Regarding claim 13 lines 6-7, “non-dotted ends of the primary winding are” should be –non-dotted end of the primary winding is--.
Regarding claim 13 line 7, “drain electrodes” should be –drain electrode--.
Regarding claim 13 lines 9-10, “gates of the first transistor are” should be –gate of the first transistor is--.
Regarding claim 13 lines 10-11, “source electrodes of the first transistor are” should be –source electrode of the first transistor is--.
Regarding claim 14 line 4, ”dotted ends of the primary winding are” should be --dotted end of the primary winding is--.
Regarding claim 14 line 5, “output ends of” should be –output end of--.
Regarding claim 14 lines 5-6, “non-dotted ends of the primary winding are” should be –non-dotted end of the primary winding is--.
Regarding claim 14 line 6, “drain electrodes of” should be –drain electrode of--.
Regarding claim 14 lines 8-9, “gates of the first transistor are” should be –gate of the first transistor is--.

Regarding claim 15 line 5, “that drain electrodes of the first transistor are” should be –that a drain electrode of the first transistor is--.
Regarding claim 15 lines 6-7, “and source electrode of the first transistor are” should be –and a source electrode of the first transistor is--.
Regarding claim 15 lines 7-8, “dotted ends of the primary winding and cathodes of the diode” should be –dotted end of the primary winding and a cathode of the diode--.
Regarding claim 15 line 8, “non-dotted ends of the primary winding are” should be –non-dotted end of the primary winding is--.
Regarding claim 16 line 4, “that drain electrodes of the first transistor are” should be –that a drain electrode of the first transistor is--.
Regarding claim 16 lines 5-6, “and source electrodes of the first transistor are” should be –and a source electrode of the first transistor is--.
Regarding claim 16 line 7, “and cathodes of the diode” should be –and a cathode of the diode--.
Regarding claim 16 lines 7-8, “non-dotted ends of the primary winding are” should be –non-dotted end of the primary winding is--.
Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior art Dunk (US 2003/0123212 A1) and Vanheesbeke (US 6,771,479 B2), have been found to be the closest prior art
Regarding claim 1, Dunk discloses a power-saving circuit ([0035]) for a contactor (title, switchgear. Fig 1 actuator 110), comprising a coil drive circuit (Fig 7D), a rectification (Fig 3C input section 352) and filtering circuit (Fig 3A), a power factor correction (PFC) circuit (Fig 3G backup switcher 335), an auxiliary power supply circuit (Fig 3B main supply 250) and a square wave generation circuit (Fig 3C PWM controller 358), wherein the square wave generation circuit outputs square wave signals via two channels (Fig 6 channel A and channel B); the auxiliary power supply circuit (Fig 2 main supply 250) supplies electric energy to the square wave generation circuit (Fig 1 sensor interface 175) during a holding stage of the contactor (refer to [0054] lines 1-3); the rectification and filtering circuit is used for rectifying (Fig 3C input section 352) an input alternating current (AC) (Fig 1 source 115) into a pulsed direct current (DC) (Implicit), and filtering an input narrow-pulse current (Fig 3A Input conditioning system 200) into a smooth current (refer to [0037] lines 5-9, filter 355) to be outputted to the PFC circuit (refer to [0037] lines 5-9, switching section 358) after eliminating higher harmonic components (refer to [0033] lines 6-8, cutoff frequency of 3kHz); the PFC circuit receives (refer to [0037] lines 5-9, switching section 358) rectified and filtered electric energy, enables an effective value of the input current to change along with an input voltage (Implicit), and outputs the input current to the coil drive circuit (Fig 1 Actuator 110) and the auxiliary power supply 
Dunk does not teach a power saving circuit wherein, during a pull-in stage of the contactor, the PFC circuit does not work and the power-saving circuit provides a large current to the contactor coil to pull in; during a transition stage, the PFC circuit starts to work and the power-saving circuit controls the current of the contactor coil to decrease gradually; and during the holding stage of the contactor, the PFC circuit keeps working and the power-saving circuit controls the current of the contactor coil to be kept as a small current required for holding. 
However Vanheesbeke teaches a power saving circuit (column 6 lines 20-21, energy saving hold current) wherein, during a pull-in stage (refer to column 5 lines 64-67, a strong overenergising) of the contactor (Fig 2 Solenoid 1), the power-saving circuit provides a large current (column 6 lines 3-5, 2X the reference hold current) to the contactor coil (Fig 2 Solenoid 1) to pull in (column 6 lines 3-5, first phase); during a transition stage (Implicit), the power-saving circuit controls the current (Fig 2 regulator circuit 2a) of the contactor coil to decrease gradually (column 6 lines 9-11, bought to a lower value); and during the holding stage (column 6 lines 9-11, Second phase) of the contactor, the power-saving circuit controls the current (Fig 2 regulator circuit 2a) of the contactor coil to be kept as a small current required for holding (column 6 lines 9-11, hold current).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses a power saving circuit wherein the square wave generation circuit outputs a first square wave signal to the PFC circuit via a first output end according to a set timing sequence, and outputs a second square wave signal and a third square wave signal to 
Dependent claims 2-20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/05/2021



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839